DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.

Claims 1, 12, and 19 are amended; and claim 2-11, 13-18, and 20 are unchanged; therefore, claims 1-20 remain presently pending in the application, of which, claims 1, 12, and 19 are presented in independent form.

In light of Applicant’s amendments, the nonstatutory double patenting rejection with copending application 16/214,923 is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending U.S. Patent Application No. 16/205,915 filed 11/30/2018 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach the combination of “classifying documents within the content repository into one of a functional category and a clinical category; applying documents to a trained machine learning annotation and analysis module to automatically annotate the documents to indicate relationships between entities; processing a request for the documents including one or more search terms, wherein the search terms pertain to one or more entities from a group of gene, drug, gene variant, disease, and a biomedical/clinical term; identifying documents satisfying the request by comparing the one or more search terms to the annotations and specific sections of the documents, and determining a relevance of a document based on the comparison and a frequency of the one or more search terms in each of the specific sections, wherein predetermined weight values are 
The prior arts of record (most notably the Wen reference) do teach classifying documents using document section analysis with dynamic term weights calculated based on term frequency in each section, but do not teach classifying documents using section-based term analysis using predefined section-based term weight values to determine priority/relevance scores for documents calculated using the frequency of each term in each section and the corresponding section defined weight values for the terms.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165